DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

In the amendment filed on 15 March 2021 the following changes have been made: claims 1, 6, 10, 15, 17, 22, 24 and 29 have been amended.
Claims 1-30 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
claims 1-9), machine (claims 10-16), machine (claims 17-23), and manufacture (claims 24-30) which recite steps of receiving clinical information in one or more information feeds from one or more other devices, determining whether a communication request from a first communication device for a second communication device has been received, and sending a communication request message including call context information to the second communication device wherein the communication request message comprises device signaling to request a voice communication session. 
These steps for providing call context information to recipients, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from organizing the interactions between people.  For example, but for the language describing steps as performed of using a server device, everything else in the context of this claim encompasses human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance as organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9, 11-16, 18-23, and 25-30, reciting particular aspects for providing call context information to recipients).  

This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of determining, by the server device, whether a communication request from a first communication device for a second communication device has been received amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0020] to [0108], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving, by a server device, clinical information in one or more information feeds from one or more other devices which amounts to mere data gathering; configuring the second communication device to display the call context information amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 2-9, 11-16, 18-23, and 25-30 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7-8, 11-14, 16, 18-21, 23, 25-28, 30, additional limitations which amount to invoking computers as a tool to perform the abstract idea and claim 6, 9, 15, 22, and 29, which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as sending, by the server device, a communication request message including call context information to the second communication device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); wherein the communication request message comprises device signaling to request a voice communication session, see Shostak [0008] “For example, to place a call to a third party or another user of the communications system, the user may activate his badge or access device and may receive a prompt indicating that the control computer is ready to handle the user's requests…….Once the voice command is interpreted, the control computer may execute the appropriate function in order to US20110244843A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dala et al. (US20130097086A1) in view of Shostak (US20110244843A1).
Regarding claim 1, Dala discloses receiving, by a server device, clinical information in one or more information feeds from one or more other devices ([0046] “Medical data can be sent from the console 120 via the Ethernet/Internet 121 to a server 130 which is configured with software to transmit the data (either with our without processing) to a physician's mobile handheld device 150 using a wireless network 140.”)
determining, by the server device, whether a communication request from a first communication device for a second communication device has been received ([0116] “The mobile device 150 receives and displays the transmitted data, such as single or multiple pages of summarized data, step 443.” [0126] “Software in the handheld device 150 may then be configured to recognize redundant messages when both are received, so the physician is only notified once for each message sent.” [0127] “If the physician's handheld 
and sending, by the server device, a communication request message including call context information to the second communication device, ([0057] “The SMS server 132, or the server 130 directing the SMS server 132, may include software to send timed and/or multiple messages to a physician's mobile device 150 until the relevant message data is successfully downloaded by the physician's device, or a response from the physician is logged by the data server 131 or the console 120.” [0049] “The physician then reviews the data presented on the handheld device….”)
and wherein the call context information includes one or more elements of the clinical information ([0074] “FIG. 2 illustrates an exemplary embodiment of a portion of the system illustrated in FIG. 1 in which results of electrocardiograms (ECG) are transmitted to a physician's mobile device 150 to enable the physician to evaluate a chest pain patient without having to be in the hospital.”)
and is configured to enable the second communication device to display the call context information ([0097] “Medical image may also be a collection of three-dimensional (3D) data sets, such as a 3D CAT scan, or time-dependent 3D data sets (sometimes referred to herein as four-dimensional medical images), such as a cardiac 3D scan using a CAT 


Dala does not explicitly disclose however Shostak teaches wherein the communication request message comprises device signaling to request a voice communication session ([0008] “For example, to place a call to a third party or another user of the communications system, the user may activate his badge or access device and may receive a prompt indicating that the control computer is ready to handle the user's requests……Once the voice command is interpreted, the control computer may execute the appropriate function in order to set up a call between the badge user and Rob.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the communication request comprises a request for a voice communication session. The motivation for the combination of prior art elements is to initiate telephone calls and conferences (See Shostak, Abstract).

Regarding claim 2, Dala discloses determining, by the server device, an event identifier associated with the communication request ([0119] “This embodiment may include software tools operating on the handheld device 150 and/or the data server 131 to facilitate the physician's tasks when the situation requires multiple actions as well as establishing multiple follow-up events or appointments. For example, the discharge of a pre-term birth patient may require a neonatologist referral, a pediatrics appointment, an obstetrics/gynecology office appointment, etc.”)
and determining, by the server device, the call context information based on the event identifier associated with the communication request ([0141] “The server to which the data is sent is programmed with executable software to interpret the information and facilitate communications with the physician's cell phone.” [0118] “The data server 131 receives the data from the handheld device 150 via cellular telephone or other wireless data networks, and send the appropriate messages (e.g., in the form of an e-mail with attachments) to the appropriate individuals and functions, including for example the EMR server 113, step 435.”)

Note: The server is able to send the appropriate messages to the appropriate individuals since it is able to determine the call context information.
Regarding claim 3, Dala discloses associating, by the server device, clinically relevant elements of the clinical information with one or more event identifiers ([0139] “For example, in the case of a heart attack victim, 

Note: Once the data is received by the server, it is able to associate the ECG data with the event identifier (which involved the emergency technician) thus facilitating communications with a physician.
Regarding claim 4, Dala discloses formatting, by the server device, the elements of clinical information into a format for transmission as part of the call context information to the second communication device ([0042] “Examples of the types of data managed and communicated to a physician's mobile device include: patient demographic data, such as name, age, sex, current medications, prior diagnosis, etc…..The format of the data may also be optimized for viewing on the display of the physician's handheld device using processing software operating on a hospital console, network server or the handheld device itself.”)
Regarding claim 5, Dala discloses storing, by the server device, the association of the elements of clinical information and the one or more event identifiers in a database ([0048] “When the medical data is collected, 
Regarding claim 6, Dala discloses wherein sending a communication request message including call context information to the second communication device comprises: obtaining, by the server device, elements of clinical information associated with an event identifier associated with the communication request received from the first communication device ([0139] “For example, in the case of a heart attack victim, an emergency medical technician in an ambulance may apply electrodes to the patient's chest and initiate an ECG. In this example, the relevant data is the ECG trace and the console is the ECG system within the ambulance.” [0140] “Once the data is selected on the console, the clinically relevant data is uploaded to a server.”)

Note: Elements of the clinical information is received by the server device from the ECG system.
wherein the call context information included in the communication request message sent to the second communication device includes one or more of the elements of the clinical information associated with the event identifier ([0099] “The cover message may explain the patient's situation and the context of the attached medical files and images, as well as request a specific consultation or evaluation.”)
Regarding claim 7, Dala discloses determining whether a patient event alert has been received or should be issued based upon the received clinical information ([0139] “An operator, or a system processor, selects one or more relevant sections of clinical data on a console to be sent to the physician's cellular telephone. Typically, this will be data that requires the physician's review or data deemed relevant to diagnosing or treating a particular urgent condition.” [0141] “In particular, the server can send a message to the physician's cell phone notifying it of availability of the clinically significant data.”)
and sending, by the server device, to the first communication device an event alert in response to determining that a patient event alert has been received or should be issued, the event alert including an event identifier and context information ([0141] “This message may be in the form of an SMS text message, electronic mail or voice mail, or any other messaging technique available via the cellular network. Such a message may be sent with or without the contextual information regarding the data. In simplest form, the message may notify the physician that data is available for down loading from the server.” [0143] “As described above, the downloaded data may include …. diagnostic data (which may be streaming data such as an ECG trace)….”))
Regarding claim 8, Dala discloses receiving, by the first communication device, the event alert ([0090] “For example, if the data review application is configured such that the physician has to permit the download of the data, 
displaying, by the first communication device, a graphical user interface (GUI) display identifying the event and the context information ([0064] “…information may be communicated to the operator on the console 120, such as in the form of an informational message, a warning symbol or icon, or other display feature.” [0049] “The user may enter contextual information into the user console 120 to inform the physician of the nature of the request or emergency, the location of the patient, and the desired consultation or required action.”)
along with user interface icons for accepting or declining the event alert ([0142] “This may be initiated automatically by the cell phone in response to the message, or upon prompting by the physician who may read the message and then initiate the download by pressing a menu button.”)
displaying, by the first communication device, a GUI display to enable a caregiver to place a communication request related to the event alert ([0049] “In this example, a user, such as an emergency room (ER) nurse, on a hospital console 120 requests a physician's consultation on an urgent patient situation while the physician is not in the hospital. To make the consultation request, the user uses tools (e.g., a graphical user interface) on 
and transmitting, by the first communication device, to the server device a communication request related to the event alert in response to receiving a user input to place the communication request ([0049] “Finally, the user may format or assemble the consultation request and associated medical data and transmit the assemblage….By way of the Ethernet/Internet 130 connection the message and data are sent to a message delivery server 130 where it is prepared for transmission ….via an available wireless network 140…..”)
Regarding claim 9, Dala discloses receiving, by the second communication device, the communication request message and call context information ([0073] “To accommodate this, the system may be configured to identify and authenticate the person requesting access to medical records from a handheld device before the records are transmitted. Following authentication, the system may then transmit only those portions of the patient's medical records and other personal information that the authenticated user is authorized to view.”)
displaying, by the second communication device, a GUI display identifying the event and the context information along with user interface icons for accepting or declining the communication request ([0102] “In a typical implementation, the data server 131 first sends an SMS message to the physician's handheld device, which is received and displayed, 
and transmitting, by the second communication device, to the server device a message to accept the communication request in response to receiving a user input to accept the communication request ([0074] “The physician can enter orders into the mobile device 150 which can then transmit those orders back to the server 130, which sends them on to the console 120, thereby providing the attending nurse or physician with a diagnosis and treatment plan.”)
Regarding claim 10, Dala discloses a processor configured with processor-executable instructions ([Claim 1] “wherein the console processor is configured with processor-executable instructions to perform operations.”)
receive clinical information in one or more information feeds from one
or more other devices ([0046] “Medical data can be sent from the console 120 via the Ethernet/Internet 121 to a server 130 which is configured with software to transmit the data (either with our without processing) to a physician's mobile handheld device 150 using a wireless network 140.”)
determine whether a communication request from a first communication
device for a second communication device has been received ([0116] “The mobile device 150 receives and displays the transmitted data, such as 
and send a communication request message including call context
information to the second communication device ([0057] “The SMS server 132, or the server 130 directing the SMS server 132, may include software to send timed and/or multiple messages to a physician's mobile device 150 until the relevant message data is successfully downloaded by the physician's device, or a response from the physician is logged by the data server 131 or the console 120.” [0049] “The physician then reviews the data presented on the handheld device…..”)
and wherein the call context information includes one or more elements of the clinical information ([0074] “FIG. 2 illustrates an exemplary embodiment of a portion of the system illustrated in FIG. 1 in which results of electrocardiograms (ECG) are transmitted to a physician's mobile device 150 to enable the physician to evaluate a chest pain patient without having to be in the hospital.”)
and is configured to enable the second communication device to display the call context information ([0097] “Medical image may also be a collection of three-dimensional (3D) data sets, such as a 3D CAT scan, or time-dependent 3D data sets (sometimes referred to herein as four-dimensional medical images), such as a cardiac 3D scan using a CAT scanner or an echocardiogram. In order to display 3D images on two-dimensional display screens, such as a physician's handheld device, the images may be displayed in isometric form as isometric images.”)


Dala does not explicitly disclose however Shostak teaches wherein the communication request message comprises device signaling to request a voice communication session ([0008] “For example, to place a call to a third party or another user of the communications system, the user may activate his badge or access device and may receive a prompt indicating that the control computer is ready to handle the user's requests……Once the voice command is interpreted, the control computer may execute the appropriate function in order to set up a call between the badge user and Rob.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the communication request comprises a request for a voice 
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 17, Dala discloses a server device ([0056] “In general, the server 130 is configured to enable one or more medical facilities or their departments to upload data onto a common server 130 for transmission to physician handheld devices.”)
a first communication device ([0074] “When evaluation of a chest pain patient is requested by the operator on the console 120 (e.g., ER nurse or physician), the relevant medical records transmitted to the physician's mobile device 120…”)
a second communication device ([0057] “The SMS server 132, or the server 130 directing the SMS server 132, may include software to send timed and/or multiple messages to a physician's mobile device 150….”)
wherein the server device comprises a server processor ([0152] “…since the server processor is much faster than that of the handheld.”)
configured with processor-executable instructions ([Claim 2] “…wherein the server is configured with server-executable instructions to perform operations…”)
receive clinical information in one or more information feeds from one
or more other devices ([0046] “Medical data can be sent from the console 120 via the Ethernet/Internet 121 to a server 130 which is configured with software to transmit the data (either with our without processing) to a physician's mobile handheld device 150 using a wireless network 140.”)
determine whether a communication request from a first communication
device for a second communication device has been received ([0116] “The mobile device 150 receives and displays the transmitted data, such as single or multiple pages of summarized data, step 443.” [0126] “Software in the handheld device 150 may then be configured to recognize redundant messages when both are received, so the physician is only notified once for each message sent.” [0127] “If the physician's handheld device is not accepting HTML data transmissions, such as may be determined by failure of the handheld device to request an HTML download within a certain amount of 
and send a communication request message including call context
information to the second communication device ([0057] “The SMS server 132, or the server 130 directing the SMS server 132, may include software to send timed and/or multiple messages to a physician's mobile device 150 until the relevant message data is successfully downloaded by the physician's device, or a response from the physician is logged by the data server 131 or the console 120.” [0049] “The physician then reviews the data presented on the handheld device….”)
and wherein the call context information includes one or more elements of the clinical information ([0074] “FIG. 2 illustrates an exemplary embodiment of a portion of the system illustrated in FIG. 1 in which results of electrocardiograms (ECG) are transmitted to a physician's mobile device 150 to enable the physician to evaluate a chest pain patient without having to be in the hospital.”)
and is configured to enable the second communication device to display the call context information ([0097] “Medical image may also be a collection of three-dimensional (3D) data sets, such as a 3D CAT scan, or time-dependent 3D data sets (sometimes referred to herein as four-dimensional medical images), such as a cardiac 3D scan using a CAT scanner or an echocardiogram. In order to display 3D images on two-
wherein the first communication device comprises a first device processor configured with processor-executable instructions ([Claim 1] “…wherein the console processor is configured with processor-executable instructions to perform operations…”)
to: receive the event alert ([0090] “For example, if the data review application is configured such that the physician has to permit the download of the data, then a reminding mechanism may be configured to alert the physician of pending messages that should be accessed or downloaded.” [0046] “Alternatively, medical data may be sent …. to a user console 120 which is connected to the Ethernet/Internet 121.”)
display a graphical user interface (GUI) display identifying the event and the context information ([0064] “…information may be communicated to the operator on the console 120, such as in the form of an informational message, a warning symbol or icon, or other display feature.” [0049] “The user may enter contextual information into the user console 120 to inform the physician of the nature of the request or emergency, the location of the patient, and the desired consultation or required action.”)
along with user interface icons for accepting or declining the event alert ([0142] “This may be initiated automatically by the cell phone in response to the message, or upon prompting by the physician who may read the message and then initiate the download by pressing a menu button.”)
display a GUI display to enable a caregiver to place a communication request related to the event alert ([0049] “In this example, a user, such as an emergency room (ER) nurse, on a hospital console 120 requests a physician's consultation on an urgent patient situation while the physician is not in the hospital. To make the consultation request, the user uses tools (e.g., a graphical user interface) on a user console 120 to select medical data that is to be transmitted to the physician.”)
and transmit to the server device a communication request related to the event alert in response to receiving a user input to place the communication request ([0049] “Finally, the user may format or assemble the consultation request and associated medical data and transmit the assemblage….By way of the Ethernet/Internet 130 connection the message and data are sent to a message delivery server 130 where it is prepared for transmission ….via an available wireless network 140…..”)
wherein the second communication device comprises a second device
processor configured with processor-executable instructions ([Claim 8] “…wherein the processor is configured with processor-executable instructions to perform operations.”)
to: receive the communication request message and call context information ([0073] “To accommodate this, the system may be configured to identify and authenticate the person requesting access to medical records from a handheld device before the records are transmitted. Following authentication, the system may then transmit only those portions of the 
display a GUI display identifying the event and the context information along with user interface icons for accepting or declining the communication request ([0102] “In a typical implementation, the data server 131 first sends an SMS message to the physician's handheld device, which is received and displayed, notifying the physician that a message is available for download, 331. The physician may initiate download of the message, such as by pressing a key or selecting a menu option, or the handheld device may automatically initiate download, 332.”)
and transmit to the server device a message to accept the communication request in response to receiving a user input to accept the communication request ([0074] “The physician can enter orders into the mobile device 150 which can then transmit those orders back to the server 130, which sends them on to the console 120, thereby providing the attending nurse or physician with a diagnosis and treatment plan.”)


Dala does not explicitly disclose however Shostak teaches wherein the communication request message comprises device signaling to request a voice communication session ([0008] “For example, to place a call to a third party or another user of the communications system, the user may activate his badge or access device and may receive a prompt indicating that 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the communication request comprises a request for a voice communication session. The motivation for the combination of prior art elements is to initiate telephone calls and conferences (See Shostak, Abstract).
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 21, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 22, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 23, 
Regarding claim 24, Dala discloses processor readable storage medium having stored thereon ([0138] “Software for the methods and systems described herein may be stored on and reside in random access memory (RAM), flash memory, read only memory (ROM), electronically programmable read only memory (EPROM), erasable electronically programmable read only memory (EEPROM), hard disk drives, removable disks, CD-ROM, or any other form of computer readable storage medium known in the art that will be developed.”)
processor-executable instructions configured to cause a processor of a server device to perform operations ([Claim 2] “…wherein the server is configured with server-executable instructions to perform operations…”)
receiving clinical information in one or more information feeds from one
or more other devices ([0046] “Medical data can be sent from the console 120 via the Ethernet/Internet 121 to a server 130 which is configured with software to transmit the data (either with our without processing) to a physician's mobile handheld device 150 using a wireless network 140.”)
determining whether a communication request from a first communication device for a second communication device has been received ([0116] “The mobile device 150 receives and displays the transmitted data, such as single or multiple pages of summarized data, step 443.” [0126] “Software in the handheld device 150 may then be configured to recognize redundant messages when both are received, so the physician is only notified once for each message sent.” [0127] “If the physician's handheld 
and sending a communication request message including call context
information to the second communication device ([0057] “The SMS server 132, or the server 130 directing the SMS server 132, may include software to send timed and/or multiple messages to a physician's mobile device 150 until the relevant message data is successfully downloaded by the physician's device, or a response from the physician is logged by the data server 131 or the console 120.” [0049] “The physician then reviews the data presented on the handheld device…..”)
and wherein the call context information includes one or more elements of the clinical information ([0074] “FIG. 2 illustrates an exemplary embodiment of a portion of the system illustrated in FIG. 1 in which results of electrocardiograms (ECG) are transmitted to a physician's mobile device 150 to enable the physician to evaluate a chest pain patient without having to be in the hospital.”)
and is configured to enable the second communication device to display the call context information ([0097] “Medical image may also be a collection of three-dimensional (3D) data sets, such as a 3D CAT scan, or time-dependent 3D data sets (sometimes referred to herein as four-dimensional medical images), such as a cardiac 3D scan using a CAT 


Dala does not explicitly disclose however Shostak teaches wherein the communication request message comprises device signaling to request a voice communication session ([0008] “For example, to place a call to a third party or another user of the communications system, the user may activate his badge or access device and may receive a prompt indicating that the control computer is ready to handle the user's requests……Once the voice command is interpreted, the control computer may execute the appropriate function in order to set up a call between the badge user and Rob.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the communication request comprises a request for a voice communication session. The motivation for the combination of prior art elements is to initiate telephone calls and conferences (See Shostak, Abstract).
Regarding claim 25, 
Regarding claim 26, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 27, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 28, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 29, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 30, the limitations are rejected for the same reasons as stated above for claim 7.

Response to Arguments
Applicant’s arguments filed on 26 February 2021 have been considered but are not fully persuasive.
Regarding the drawing objections, applicant has amended the specification to add the missing labels and has also amended Figure 15. Therefore, the drawing objections have been withdrawn.
Regarding the 101 rejection, the applicant asserts from pages 16 to 17 that under Step 2A the limitations of the claimed language recite device operations that cannot be practically performed by a person.  

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts that the claims as a whole have been identified as methods of organizing 

On pages 17 to 18 the applicant argues that under Step 2B that the claims amount to significantly more than the judicial exception because they improve the functioning of a communication system. The applicant cites [0030] of the specification and asserts that the claims improve the operation of a communication system by changing the nature of communication requests to include call context information that includes elements of clinical information. Together with the display aspect of the call context call information, the applicant asserts that the invention improves the speed and efficiency of conveying time-sensitive information from one communication device to another. Applicant requests the withdrawal of the rejections of claims 1-30 under 35 U.S.C. § 101.


Examiner respectfully disagrees with the applicant’s arguments. Examiner acknowledges that the applicant presents a technological solution. However, the problem being solved of care providers lacking context information from pagers and voice calls ([0001] of the specification) is a non-technological problem in the field of ergonomics. Specifically, the care providers are not efficient in their work environment with the torrent of information they recieve. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere 
Regarding the 102 rejection, applicant’s argument have been considered, but are moot since they do not apply to the newly cited reference in the current 103 rejection. The 102 rejection has been withdrawn.


Prior Art Cited but Not Relied Upon
 Johnston, M. J., King, D., Arora, S., Behar, N., Athanasiou, T., Sevdalis, N., & Darzi, A. (2015). Smartphones let surgeons know WhatsApp: an analysis of communication in emergency surgical teams. The American Journal of Surgery, 209(1), 45-51.
This reference is relevant since it discloses providing context information between physicians using WhatsApp.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626